DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 4, 5, and 16 have been cancelled.  Claims 1, 3, 6, 7, 9, 21, and 27 have been amended.
Claims 1, 3, 6-15, and 17-31 are pending and under examination.

2.	All rejections pertaining to claims 2, 4, and 5 are moot because the claims were cancelled with the reply filed on 1/31/2021.
	
Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3, 6-15, and 17-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34, 36, and 38-46 of copending Application No. 15/573,402 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to enucleated erythroid cells genetically engineered to express an exogenous enzyme.  The instant enucleated erythroid cells must necessarily exhibit the same characteristics (i.e., osmotic fragility, cell volume, and level of phosphatidylserine) because all that is required to achieve such is to genetically engineer and not hypotonically load the cells.  The application specification defines that the enzyme could be lysine oxidase and that the cells could be used to treat glutaric acidemia type I ([1109]; [1119]).  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6, 7, 9-15, and 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265; priority date 3/15/2012), in view of each Muller et al. (J. Inherit. Metab. Dis., 2004, 27: 903-910), Al-Hafid et al. (WO 14/066945), and Hagira et al. (J. Biochem., 1960, 48: 267-276), as evidenced by Bryk et al. (J. Proteome Res., 2017, 16: 2752-2761) and Giarratana et al. (Nature Biotechnology, 2005, 23: 69-74).
Edinger et al. teach a genetically engineered human nucleated erythroid precursor cell (such as a CD34+ hematopoietic stem cell) comprising a nucleic acid encoding a polypeptide (i.e., DNA or RNA) not expressed by erythrocytes (i.e., not hypotonically loaded), wherein the polypeptide is present inside the cell as a fusion with hemoglobin or on the cell surface as a fusion with a transmembrane protein (as recited in claims 1, 10, 11, 13, 19-21, and 27-29).  Edinger et al. teach that the genetically claim 1); they also teach a pharmaceutical composition comprising the cell and saline or another physiologically acceptable solution (i.e., suitable for intravenous administration (claims 22 and 23).  Edinger et al. teach that the exogenous polypeptide is expressed at a level at least 10x higher when compared to the wild erythrocytes (claim 9).  See Edinger et al., Abstract; [0004]; [0006]; [0011]-[0012] [0018]-[0020]; [0025]; [0027]; [0030]; [0032]; [0034]-[0035]; [0037]; [0050]; [0056]-[0057]; [0063]; [0065]; [0069]-[0070]; [0078]-[0079].  
Edinger et al. also teach that the erythroid cell or erythrocyte lacks the A and B antigens, as required by claim 12 (see [0021]; [0022]).  
Edinger et al. do not specifically teach that the polypeptide is lysine oxidase (claims 1, 6, and 7) nor do they teach treating glutaric acidemia type I by reducing the lysine levels (claims 30 and 31).  However, Edinger et al. teach that the engineered human nucleated erythroid precursor cells or the enucleated erythrocyte derived therefrom are suitable to treat any enzyme deficiency ([0078]-[0079]).  Muller et al. teach that treating glutaric acidemia type I (an inborn error of lysine and tryptophan metabolism) entails lowering lysine levels by using a diet restricting lysine intake (paragraph bridging p. 903 and 904; p. 904).  However, Al-Hafid et al. teach that adherence to dietary treatment is difficult and that therapy can be provided via using genetically engineered cells expressing the enzyme of interest (p. 1-2).  Hagira et al. teach that bacterial lysine oxidase is specific for L-lysine catabolism (p. 268, third full 
Since Edinger et al. teach that exogenous polypeptide are expressed at a level at least 10x higher when compared to the wild erythrocytes, one of skill in the art would have reasonably expected the same for lysine oxidase (claim 9).
Since hemoglobin is expressed at about 200x106 copies per cell (see Bryk et al.; p. 2756, column 1, last paragraph), the enucleated erythrocyte expresses at least 10,000 copies of intracellular polypeptide (claims 1, 3, and 27).  The erythrocytes taught by cited prior art must necessarily exhibit osmotic membrane fragility similar to unmodified, uncultured erythrocytes (claim 15) because they were obtained by genetic modification and not by loading via hypotonic shock.  With respect to claims 24-26, Edinger et al. teach that the pharmaceutical composition comprises at least 90% genetically engineered enucleated erythrocytes ([0069]).
With respect to claim 14, as evidenced by Giarratana et al., erythrocytes differentiated from CD34+ hematopoietic stem cells contain fetal hemoglobin (p. 70, column 2, second full paragraph).  With respect to claim 17, Edinger et al. teach using claims 18, one of skill in the art would have found obvious to expand the engineered cells in culture to obtain large amounts of therapeutic cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 3, 6-15, and 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Muller et al., Al-Hafid et al., and Hagira et al., as evidenced by Bryk et al. and Giarratana et al., in further view of Steffes et al. (J. Bacteriol., 1992, 174: 3242-3249).
	The teachings of Edinger et al., Muller et al., Al-Hafid et al., Hagira et al., Bryk et al., and Giarratana et al. are applied as above for claims 1, 3, 6, 7, 9-15, and 17-31.  Edinger et al., Muller et al., Al-Hafid et al., Hagira et al., Bryk et al., and Giarratana et al. do not teach a lysine transporter (claim 8).  Steffes et al. teach a transporter for lysine uptake by cells (Abstract). Based on these teachings, one of skill in the art would have found obvious to further modify the nucleated erythroid precursor cell comprising intracellular lysine oxidase with the transporter of Steffes et al. to achieve the predictable result of obtaining a composition efficient to treat glutaric acidemia type I by providing the cell with means for rapid lysine substrate internalization and clearance from the circulation. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
Response to Arguments
8.	Double patenting
	The applicant argues that, since the instant application has the earlier filing date, the double patenting rejection should be withdrawn.  
This is not found persuasive because the double patenting rejection is not the only rejection remaining in the instant case. 

35 U.S.C. 103
The arguments are not new and were previously addressed.
In addition, it is noted that the prior art teaches how to protect cultured erythroid progenitors and erythrocytes from deleterious H2O2 levels.  
Meagher (Blood, 1988, 72: 273-281) teaches that, while H2O2 has deleterious effects on the growth of burst-forming unit-erythroid (BFU-E, i.e., erythroid progenitors), adding catalase to the culture medium restores their growth and clonogenic potential (see Abstract; p. 278, paragraph bridging columns 1 and 2 and Fig. 5A).  
Ito (Nature, 2004, 431: 997-1002) teaches that the elevated intracellular H2O2 levels accumulated due to lack of ATM activity are deleterious to the ability of ATM-/- hematopoietic stem cells to form progenitors (including erythroid progenitors); however, their ability to give rise to progenitors is restored when these cells are cultured in the presence of antioxidants such as catalase or NAC (see Abstract; p. 998, Fig. 1g; p. 997, column 2, first full paragraph; p. 999, paragraph bridging columns 1 and 2; p. 999, Fig. 2a-b).
Taoka (Int. J. Hematol., 2012, 95: 149-145) teaches that, while elevated intracellular ROS accumulation suppresses the differentiation of CD34+ hematopoietic progenitors to mature erythroblasts, using anti-oxidants such as NAC reduces the intracellular ROS levels and restores differentiation to mature erythroblasts (see Abstract; p. 150-153; p. 156; p. 157, Fig. 7a-b and column 2).
Thus, it was common knowledge in the prior art that antioxidants (such as NAC and catalase) could be used to lower excessive intracellular H2O2 levels and achieve erythropoiesis.  The prior art provides the reasonable expectation of success and thus, the motivation to arrive at the claimed invention.  There is no evidence to the contrary of record.
Snyder shows that that extracellular H2O2 concentrations up to 45 [Symbol font/0x6D]M do not adversely affect erythrocytes: methemoglobin levels are 2%, there is no lipid peroxidation and spectrin/hemoglobin crosslinking; as evidenced by Harris (of record), the 2% methemoglobin level at 45 [Symbol font/0x6D]M H2O2 is within the normal level range (see p. 2870, column 3).  Methemoglobin, lipid peroxidation, spectrin-hemoglobin complex formation, membrane rigidity, and phagocytosis by monocytes are minimal at 135 [Symbol font/0x6D]M and become more pronounced at 225 [Symbol font/0x6D]M (see Snyder, p. 1973, Table I and column 2; p. 1974, column 2 and Fig. 2; p. 1975, Table III).  Thus, Snyder teaches that concentrations up to 135 [Symbol font/0x6D]M are not deleterious to erythrocytes.  Furthermore, based on the teachings in the prior art noted above, one of skill in the art would have found obvious to use NAC or catalase to protect the oxalate oxidase-expressing erythrocytes from deleterious H2O2 levels.  As taught by Johnson (of record), methemoglobin levels do not increase above normal in the presence of catalase (see p 1987, column 1, first full paragraph and Fig. 3).  
Ghaffari pertains to unchecked ROS accumulation which occurs in hematopoietic stem cells exhibiting genetic deficiencies in H2O2 scavengers (such as ATM).  Ghaffari does not contradict Ito’s teaching noted above that ROS accumulation in ATM-/- hematopoietic stem cells can be controlled by using catalase or NAC in the culture medium.  In fact, similar to Ito, Ghaffari teaches that treating genetically defective hematopoietic stem cells comprising elevated intracellular ROS levels with NAC restores their ability to give rise to progenitors (see p. 1930, column 1, first two full paragraphs; p. 1931, paragraph bridging columns 1 and 2; p. 1932, column 1, first full paragraph).

The applicant argues that Snyder’s teaching of H2O2-induced erythrocyte membrane rigidity resulting in increased phagocytosis by monocytes would have led to the believe that enucleated erythroid cells comprising an exogenous H2O2-producing enzyme would not be suitable for therapeutic applications.
This is not found persuasive for the reasons above.  Based on the teachings in the prior art noted above, one of skill in the art would have found obvious to use NAC or catalase to protect the lysine oxidase-expressing erythrocytes from deleterious H2O2 levels.  And even assuming that increased membrane rigidity would occur, it is noted that increased membrane rigidity did not impede therapy with erythrocytes.  For example, Matherne (Am. J. Vet. Res., 1994, 55: 847-853; Abstract) teaches therapy with glutaraldehyde-treated erythrocytes (see Abstract); it was known in the prior art glutaraldehyde treatment increases the rigidity of the erythrocyte membrane (Rodrigues, WMC, 2013, p. 1-9; see Abstract).


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Meagher (Blood, 1988, 72: 273-281), Ito (Nature, 2004, 431: 997-1002), Taoka (Int. J. Hematol., 2012, 95: 149-145), Matherne (Am. J. Vet. Res., 1994, 55: 847-853; Abstract), and Rodrigues (WMC, 2013, p. 1-9) were cited in response to the argument that, in view of the knowledge in the prior art, one of skill in the art would not have been motivated to arrive at the claimed invention.  Specifically, the references provide evidence that the prior art provided the motivation and the reasonable expectation of success in arriving at the claimed invention.  

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILEANA POPA/Primary Examiner, Art Unit 1633